Citation Nr: 1740089	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-08 318	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral upper ulnar neuropathy, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral lower peripheral neuropathy, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to service connection for sleep apnea.


REMAND

The Veteran served on active duty from January 1962 to January 1982, including apparent service in the Republic of Vietnam.

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

Diabetes Mellitus

The Veteran testified at his Board hearing that he served in the Republic of Vietnam.  His Form DD-214 also reflects awards associated with service in the Republic of Vietnam.  Thus, exposure to herbicides has been conceded.

An October 2013 rating decision denied service connection for diabetes mellitus on the basis that the Veteran had no current diagnosis of diabetes.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service.  38 C.F.R. § 3.307 (a)(6) (2016).  The list of diseases which are covered by this presumption includes diabetes.  See 38 C.F.R. § 3.309 (e) (2016).  Thus, the only issue is whether the Veteran has a current diagnosis of diabetes.

The Veteran was afforded a VA examination in July 2013 during which the examiner found the Veteran did not meet the criteria for a diagnosis of diabetes mellitus.  Since then, the Veteran has submitted a VA treatment record indicating that his A1C level was 6.6 percent in February 2014.  During the Veteran's March 2017 Board hearing, he testified to having been diagnosed with diabetes mellitus by his VA provider based upon his A1C level reading.  Because of these conflicting diagnoses, a remand for further testing is warranted to determine whether the Veteran has diabetes or has had diabetes at any time during the pendency of the appeal.

Bilateral Upper and Lower Neuropathy

The Veteran contends that he has bilateral upper and lower neuropathy that is secondary to diabetes mellitus.  See August 2012 VA Form 21-526b.  The record reflects that the Veteran has been diagnosed with bilateral upper and lower neuropathy.  See October 2013 VA Examination Report.

The Board finds that these issues are intertwined with the Veteran's claim for diabetes as the Veteran contends that these disabilities are the result of his diabetes.  Thus, the Board finds it necessary to remand the Veteran's claims for bilateral upper and lower ulnar neuropathy to be developed and re-adjudicated alongside his diabetes claim as the three issues are now considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Lung Disability

During the Veteran's March 2017 Board hearing, he reported a history of coughing-up phlegm, shortness of breath, and nasal problems.  See March 2017 Board Hearing Transcript, p. 6.  VA treatment records show that the Veteran experiences shortness of breath with daily activities.  VA treatment records also show the Veteran has had radiological testing that revealed nonspecific abnormal findings of lung field in September 2003.

The Veteran has not been afforded a VA examination for his claimed lung disability.  The Board finds that the evidence of record is sufficient to warrant a VA examination.  Accordingly, the Veteran must be provided a VA examination in order that a medical opinion may be obtained regarding whether the Veteran has a current lung disability that is a result of his active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Sleep Apnea 

The Veteran asserts that he had trouble sleeping in service and that he was told by others in service that he snored.  VA treatment records show that the Veteran has been diagnosed with sleep apnea and uses a C-PAP machine.  The Board finds that the evidence of record is sufficient to warrant a VA examination.  Accordingly, the Veteran must be provided a VA examination in order that a medical opinion may be obtained regarding whether the Veteran has sleep apnea that is a result of his active duty service.  See McLendon, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA medical records and associate them with the claims file.  The Veteran should also be given opportunity to present any private treatment records.

2. Thereafter, request an opinion from a physician regarding whether it is at least as likely as not (a degree of probability of 50 percent or higher) the Veteran meets the criteria for a diagnosis of diabetes mellitus, type II.  Schedule the Veteran for an examination only if deemed necessary by the physician in order to provide the requested opinion.  The examiner should comment upon the Veteran's A1C level of 6.6 percent in February 2014 and whether this finding is sufficient to establish a diagnosis of diabetes mellitus, type II.

If the examiner concludes that the Veteran has a current diagnosis of diabetes mellitus, the examiner should further opine as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that his diabetes mellitus has caused or aggravated his bilateral upper and bilateral lower neuropathy.

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, please attempt to establish a baseline level of severity of the diagnosed bilateral upper and bilateral lower neuropathy prior to aggravation by the service-connected diabetes mellitus disability. 

3. Schedule the Veteran for a VA respiratory disorders examination by an appropriate medical professional. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lung disorder is related to the Veteran's service, to include his in-service exposure to herbicides.

4. Arrange for a VA examination to determine the nature and etiology of the Veteran's current sleep apnea disability. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during military service.  In providing this opinion, the examiner should specifically comment on the Veteran's reported history of snoring in service.

5. If a benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Veterans of Foreign Wars of the United States

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


